Citation Nr: 1234112	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  06-32 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for soft tissue sarcoma, including as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated in January and February 2005 from the Department of Veterans Affairs (VA) Regional Office (RO) above, which determined new and material evidence has been submitted to reopen a claim of service connection for soft tissue sarcoma.  

This case was previously before the Board in November 2009 and July 2011, wherein it was remanded for additional due process considerations and development. The case was returned to the Board for appellate consideration.  The Board finds that there has been substantial compliance with the directives of the July 2011 remand, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence.  

The issue of entitlement to service connection for diabetes mellitus, claimed as due to herbicide exposure, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See April 2010 statement from the Veteran.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

There is no evidence of soft tissue sarcoma which is related to the Veteran's military service.


CONCLUSION OF LAW

Soft tissue sarcoma was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.  

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. §3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence is required to show this secondary cause-and-effect relationship; mere lay opinion will not suffice.  See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).

A veteran who served in the Republic of Vietnam during the Vietnam War shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 C.F.R. § 3.307(a).  Furthermore, the diseases listed at 38 C.F.R. § 3.309(e) shall, in turn, be presumptively service connected if this requirement is met, even though there is no record of such disease during service.  They are:  chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), Type-II Diabetes Mellitus, and soft-tissue sarcomas.  38 C.F.R. § 3.309(e) (emphasis added).  Ischemic heart disease, Parkinson's disease, hairy cell leukemia, and other chronic B-cell leukemias are also among the diseases listed in 38 C.F.R. § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  A presumption of service connection based on exposure to herbicides is not warranted, however, for any condition for which the Secretary of VA has not specifically determined a presumption of service connection is warranted.  See Notice, 64 Fed. Reg. 59232-59243 (1999).  

The Board notes that, the Veteran, in multiple written statements, alleges entitlement to service connection for soft tissue sarcoma on a presumptive basis, as a result of Agent Orange exposure.  As such, the Board will limit its discussion to presumptive service connection and will not address this claim on the basis of direct service connection.  There is simply no evidence of this problem in service of for years thereafter, providing no basis to grant this claim on a direct basis. 

VA outpatient treatment records and VA examination reports dated 1994 to 1997 show the Veteran had a bilateral foot condition diagnosed as plantar keratosis.  
VA examination reports dated January 2000, March 2000, September 2001, and January 2005, reflect that the Veteran's diagnosis of plantar keratosis has been continued, as well as additional clinical findings of chalali, dystrophic nails, possible onychomycosis, and clavus.  VA outpatient treatment records dated from 1999 to 2011 have also been associated with the record but they do not contain a diagnosis of soft tissue sarcoma, providing highly probative evidence against this claim.  

The Veteran has submitted statements wherein he reiterates his belief that he currently has a skin condition affecting his feet, hands, and stomach which has been diagnosed as "soft tissue sarcoma" and is related to his exposure to the herbicide Agent Orange during military service.  See August 2004 statement from the Veteran.  He has also asserted that the growths on his feet, hands, and stomach have spread to his head and have been diagnosed as soft tissue sarcoma by a physician in Texas.  See April 2010 statement from the Veteran.  

A March 2011 treatment record from Dr. P.D. reflects that the Veteran has a history of a soft tissue sarcoma, is presumed to be due to his exposure to Agent Orange.  According to the record, the Veteran had surgery for a soft tissue sarcoma in 1968.  Nonetheless, upon physical examination, no such soft tissue sarcoma was found, and no diagnosis of soft tissue sarcoma was noted; the Veteran was diagnosed with hypertension, hyperlipidemia, diabetes mellitus, polyneuropathy, esophageal reflux, and erectile dysfunction.

The Veteran was afforded a VA examination in August 2011.  According to the report, the Veteran denied having a biopsy or diagnosis of soft tissue sarcoma by a physician.  The Veteran reported that he thought soft tissue sarcoma was a skin condition, but that he otherwise did not know.  The Veteran related that he began experiencing growths on his feet after his service in Vietnam, which he stated were diagnosed as plantar warts.  The VA examiner noted that a review of the Veteran's medical records did not show any treatment for a skin disorder in the prior year.  Following a physical examination, the diagnosis was plantar warts and plantar porokeratosis.  

The VA examiner indicated that the Veteran was informed as to the symptoms and presentation of a soft tissue sarcoma, and that the Veteran denied experiencing any lesions or masses suggestive of a soft tissue sarcoma.  The VA examiner also noted that the records from Dr. D are negative for any biopsy, signs, or symptoms indicative of a soft tissue sarcoma.  The VA examiner concluded that there is no evidence or diagnosis of a soft tissue sarcoma; the Veteran's skin lesions are not consistent with a soft tissue sarcoma, and have been appropriately diagnosed as plantar warts and plantar porokeratosis (for which the Veteran is already service-connected), providing more evidence against this claim of high probative weight. 

October 2011 to November 2011 treatment notes from Dr. D do not show any treatment for a soft tissue sarcoma.

The Board acknowledges that the Veteran's records from Dr. D show that the Veteran has a history of soft tissue sarcoma, but points out that, upon evaluation at the Veteran's August 2011 VA examination, the VA examiner found that the Veteran did not have a soft tissue sarcoma.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.").  To the contrary, Dr. D's notation of a history of soft tissue sarcoma related to Agent Orange exposure appears to have been based on the history as reported by the Veteran.  See Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) (the presumption of credibility is not found to "arise" or apply to a statement to a physician based upon an inaccurate factual premise or history as related by the veteran).  Significantly, none of the Veteran's VA treating providers noted a history or diagnosis of soft tissue sarcoma, and the Veteran denied experiencing such symptoms to the August 2011 VA examiner.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability . . .").   

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, which the Board finds to be the key issue in this case, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

In this case, the evidence in support of the Veteran's claims consists solely of lay evidence.  However, his lay contentions in this regard are of very minimal, if any, probative value.  The Board finds that the Veteran is competent to describe the nature of his skin symptoms, but not to provide a diagnosis or link his symptoms to his service.  Further, some of the Veteran's statements, as cited above, provide evidence against this claim.    

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Although the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record showing that the Veteran does not have a soft tissue sarcoma related to service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

As there is a preponderance of evidence against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the agency of original jurisdiction (AOJ) issued notice letters dated in July 2004 and March 2010 to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claim of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  

In addition, the letters from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  The unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment, as well as the Veteran's own statements in support of his claim.  The Veteran was examined by VA in 2011 in connection with his claim.  The Board has reviewed the examination report, and finds that it is The Board has reviewed the examination report, and finds that it is adequate for the purpose of deciding the issue on appeal.  The examination report contains all the findings needed to evaluate the Veteran's claim, including the Veteran's history and physical evaluation to determine the nature and etiology of any soft tissue sarcoma.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  



ORDER

Service connection for a soft tissue sarcoma, as secondary to herbicides/Agent Orange exposure, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


